DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Applicant’s preliminary amendment on September 26, 2018 is acknowledged. Claims 1-24, 51-56, 59 and 61 have been canceled. Claims 25-50, 57-58, 60 and 62 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of Species A: somatic cells in claim 27; Species B: naturally derived material in claim 28, hydrogel in claim 29/30 and gelatin and fibrin in claim 38; Species C: proteins in claim 39; and Species D: nephron in claim 62 in the reply filed on July 7, 2022 is acknowledged. 
Claims 25-50, 57-58, 60 and 62 are under examination. 

Priority
	This application is a DIV of 15/146,613 filed on May 4, 2016, now US patent 10,117,968, which is a CON of PCT/US14/63810 filed on November 10, 2014, which claims benefit of US provisional application 61/900,029 filed on November 5, 2013. 
 
Information Disclosure Statement
	The information disclosure statements filed on October 5, 2018; November 1, 2018; November 2, 2018; August 20, 2019; October 29, 2019; March 18, 2021 and June 29, 2022 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The abstract of the disclosure is objected to because of undue length. Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 40 and 60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 recites “the 3D printed tissue construct of claim 39, wherein the extracellular matrix composition comprises the one or more additives, the one or more additives having diffused from the one or more cell-laden filaments”. Claim 40 depends from claim 39, which recites “one or more functional chemical substances”. It is unclear whether the additives recited in claim 40 refer to the functional chemical substances recited in claim 39, or an additional additive separate from the functional chemical substances recited in claim 39, making it unclear where the metes and bounds are of the claimed invention. The phrase “the one or more additives” lacks antecedent basis”. Therefore, claim 40 is indefinite. 
Claim 60 recites “The 3D printed tissue construct of claim 57, wherein the viable cells and the one or more predetermined cell types comprise epithelial cells”. Claim 60 depends from claim 57, which recites “the 3D printed tissue construct of claim 25”. Claim 25 recites “one or more tissue patterns, each tissue pattern comprising a plurality of viable cells of one or more predetermined cell types”. It is unclear whether claim 60 requires two different populations of cells that are both epithelial cells (viable cells AND one or more predetermined cell types), or whether the viable cells are the predetermined cell type that comprises epithelial cells, making it unclear where the metes and bounds are of the claimed invention. Therefore, claim 60 is indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27-30, and 33-43 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kang et al. (US 2012/0089238 A1, published on April 12, 2012). 
Regarding claim 25, Kang teaches integrated organ and tissue printing methods, system and apparatus (relevant to printed tissue construct) (title). Kang teaches a composite three dimensional structure containing both structural support regions and cell-containing regions (relevant to a 3D printed tissue construct) (abstract). 
Kang teaches a fabricated construct composed of two or more parts: a cell-contained gel or hydrogel structure, a solidified polymer or structure polymer scaffold, (relevant to comprising one or more tissue patterns, each tissue pattern comprising a plurality of cells produced by depositing on a substrate one or more cell-laden filaments each comprising a plurality of cells) and optionally a network of pores, channels, or other opening formed by deposition and subsequent removal of a sacrificial polymer therein (relevant to a network of interconnected vascular channels interpenetrating the one or more tissue patterns) (description p.2, paragraph 0049). 
Kang teaches depositing the cell composition and structure polymer as filaments (relevant to cell-laden filaments) (see Fig. 1). Kang teaches the cell support composition comprises live cells (relevant to a plurality of viable cells) (description, paragraph 0028). Kang describes a number of cell types that can be printed using the methods herein, including prokaryotic cells and eukaryotic cells (relevant to one or more predetermined cell types) (description, paragraph 0052 – 0067). 
Kang teaches a structural support polymer is deposited in a plurality of regions in a plurality of adjacent layers at least partially overlapping one another to form a supporting matrix interconnecting the plurality of adjacent layers (relevant to an extracellular matrix at least partially surrounding the one or more tissue patterns and the interconnected network of vascular channels) (description, paragraph 0027; Figure 1). 
Kang teaches that sacrificial polymers are used to create openings, including pores, cavities, channels, lumens, etc. in the composite structure (description p.5, paragraph 0078). Kang teaches that the openings can be elongate channels that branch to or from one another, and the openings can occupy any suitable percentage of the volume of the construct (for example, from 1, 2, or 5 percent by volume, up to 95 percent of the volume) (relevant to channels of various sizes) (description p.5, paragraph 0078). 
Kang teaches that the largest channels have a single inlet and a single outlet, while the smallest channels reduce characteristic diffusion between adjacent conduits, as shown in Figure 5. 
Regarding claim 27, the current specification defines the term “somatic cells” as any biological cells forming the body of a multicellular organism; including organs, skin, bones, blood and connective tissue (current specification – paragraph 0089). Kang teaches that the cell support composition comprises live cells (for example … cartilage cells, bone cells, muscle cells, skin cells, pancreatic cells, kidney cells, nerve cells, liver cells, etc.) (relevant to somatic cells) (description p.2, paragraph 0029). 
Regarding claim 28, Kang teaches the support polymer or structural polymer used to create the scaffold can be any suitable material, including biodegradable or bioerodable materials (relevant to the extracellular matrix comprises a synthetic or naturally derived biomaterial) (description p.5, paragraph 0074).
Regarding claim 29, Kang further teaches that the support polymer includes natural materials with chemical modification for chemical cross-linking or photo-chemical cross-linking, e.g. gelatin, fibrinogen, alginate, hyaluronic acid (description p.5, paragraph 0074). 
Regarding claim 30, Kang further teaches that the support polymer can include natural materials with chemical modification or chemical cross-linking or photo-chemical cross-linking, e.g. gelatin, fibrinogen (relevant to composition comprises gelatin) (description p.5, paragraph 0074). 
Regarding claim 33, Kang teaches the cells are printed using a multi-nozzle dispensing system for precise dispensing of polymer materials and cell-contained materials in a single construct (relevant to viable cells are distributed uniformly) (description p.3, paragraph 0050). 
Regarding claims 34 and 35, Kang teaches that the channels are located within a distance of no more than 300 microns (relevant to viable cells located no greater than 1mm from one of the vascular channels – claim 34; no greater than 300 microns – claim 35) (see Figure 6). Kang further teaches a system that can process synthetic and cell-mixed natural polymers with the goal of fabrication in the resolution of 100-200 microns (description p.7, paragraph 0097). 
Regarding claim 36, Kang teaches the tissue patterns are defined by an arrangement of one or more cell-laden filaments comprising the viable cells, shown in Figure 7. 
Regarding claim 37, Kang teaches compounds that support the printed cells by providing hydration, nutrients, and/or structure support (relevant to extracellular matrix) (description p.4, paragraph 0070). Kang teaches that some examples of suitable gels that may be used include but are not limited to agars, collagen, hydrogels, etc. (description p.4, paragraph 0070).
Regarding claim 38, Kang further teaches that the support polymer can include natural materials with chemical modification or chemical cross-linking or photo-chemical cross-linking, e.g. gelatin, fibrinogen (description p.5, paragraph 0074). 
Regarding claim 39, Kang teaches that one or more active or therapeutic agents can be included in the cell composition, the structural or support polymer, or both (relevant to cell-laden filaments further comprises functional chemical substance) (description p.5, paragraph 0079). Kang further teaches that any suitable active agent can be used, including transforming growth factor-alpha, transforming growth factor-beta, platelet-derived growth factor (PGDF) (relevant to substance is a protein) (description p.5, paragraph 0079). 
Regarding claim 40, “one or more additives” is being interpreted to mean “one or more functional chemical substances” as in claim 39, which includes proteins as the preferred species. Kang teaches that one or more active or therapeutic agents can be included in the cell composition, the structural or support polymer, or both (relevant to cell-laden filaments further comprises functional chemical substance) (description p.5, paragraph 0079).
Regarding claim 41, Bifurcation is being interpreted as a single channel branching into two channels. Kang teaches a network of branching channels, which bifurcate from a single channel into two channels, as shown in Figure 5. 
Regarding claim 42, Curvilinear is being interpreted as consisting of a curved line or lines. Kang teaches the vascular channels are curvilinear, as shown in Figure 5. 
Regarding claim 43, Kang teaches that one or more of the vascular channels has a nonuniform diameter along the length thereof, as shown in Figure 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 32, 44-45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, published on April 12, 2012) as applied to claims 25, 27-31, and 33-43 above, and further in view of West et al. (US 2012/0058174 A1, published on March 8, 2012). 
The teachings of Kang are discussed above. 
Regarding claim 26, Kang does not teach a tissue construct comprising 2 or more predetermined cell types. 
However, West teaches methods of fabricating a substantially interconnected model vasculature, as well as compositions formed from such methods (abstract). West teaches forming a non-woven fiber network comprising a plurality of fibers and a void space; backfilling the void space of the fiber network; and removing the fibers to form a substantially interconnected vascular network (abstract). West teaches that living cell-laden gels with patterned vasculature can be formed by pouring a gel prepolymer solution with a suspension of living cells and/or cellular aggregates to encapsulate a carbohydrate glass lattice (description p.7, paragraph 0070). West further teaches that the resulting cell-laden gels with open vascular architectures can optionally be seeded with living endothelial cells such as HUVECs (description p.7, paragraph 0071). West teaches HUVEC and 10T1/2 cell co-cultures in fibrin gels after two days in culture (relevant to comprising up to n predetermined cell types where n can be from 2 to 300) (description p.2, paragraph 0032; FIG. 8D). West teaches that resulting engineered tissues which substantially resemble native mammalian tissues and organs may be implanted in vivo for further study or optimization of engineered tissue integration with host tissue and/or anastomosis of engineered vascular architecture with native host vasculature (description p.7, paragraph 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined two predetermined cell types as taught by West into the 3D printed tissue construct with embedded vasculature as taught by Kang, because such construct would more closely resemble native mammalian tissue. One of ordinary skill would have found it beneficial to do so, because then the engineered construct could be evaluated for integration and performance in vivo, which is desirable for tissue engineering applications.  
Regarding claim 32, Kang does not teach wherein the extracellular matrix composition fully surrounds the network of vascular channels. 
However, West teaches a microstructure of interconnected sugar filaments backfilled with the final construct material of interest (description p.6, paragraph 0067). West teaches submerging the sugar-based filament network in an aqueous solution of extracellular matrix proteins (2.5 – 20mg/mL Fibrin), optionally containing living cells which survive the gelation/solidification process (description p.6, paragraph 0067). West further teaches that these conditions allow both living human cells and the filamentous network to survive the encapsulation process (description p.6, paragraph 0067). West teaches that resulting engineered tissues which substantially resemble native mammalian tissues and organs may be implanted in vivo for further study or optimization of engineered tissue integration with host tissue (description p.7, paragraph 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D tissue construct taught by Kang by fully encapsulating the construct with extracellular matrix composition as taught by West to arrive at the claimed invention. Both Kang and West are relevant teachings of 3D tissue constructs containing living cells and channel networks. One of ordinary skill would have a reasonable expectation of success that fully encapsulating the 3D tissue construct in extracellular matrix composition would predictably yield an engineered construct that more closely resembled native mammalian tissue structure. 
Regarding claims 44 and 45, Kang does not teach wherein one or more of the vascular channels comprise an endothelial layer comprising at least 70% confluency. 
West further teaches the fabrication of vascular networks with substantially cylindrical cross-sections and smooth inter-vessel junctions may readily facilitate seeding endothelial cells in the vascular compartment to form a complete endothelial lining throughout part or all of the vascular network (relevant to the endothelial layer comprising at least 70% confluency – claim 44; comprising 100% confluency – claim 45) (description p. 5, paragraph 0058). West teaches the endothelial cell layer lining the vascular network may substantially facilitate blood flow by minimizing or eliminating blood clotting (description p.5, paragraph 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the endothelial layer coating on the vascular channels as taught by West with the 3D printed tissue construct with embedded vasculature as taught by Kang to arrive at the claimed invention. Both Kang and West teach tissue constructs comprising an interconnected vascular network. One of ordinary skill would have been motivated to add an endothelial cell layer because West teaches that the endothelial cell layer may substantially facilitate blood flow by minimizing or eliminating blood clotting. One of ordinary skill would have found it beneficial to coat the vascular channels with endothelial cells to prevent blood clotting in the construct. 
Regarding claim 47, Kang does not teach one or more functional channels in the extracellular matrix composition. 
However, West teaches a living cells in a monolithic ECM with perfusable vascular architecture (relevant to one or more perfusable channels in the extracellular matrix composition) (Figure 8A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have embedded the 3D tissue construct taught by Kang within an extracellular matrix composition as taught by West for the reasons discussed above. One of ordinary skill would have found it beneficial to create functional channels in the ECM to provide access for perfusing the tissue construct to provide nutrients, waste removal and other features as taught by Kang and West. 
Regarding claim 50, Kang teaches that cells were combined with a cell carrier mixture including gelatin, fibrinogen, glycerol, and hyaluronic acid for three dimensional cell patterning (description p.8, paragraph 0104). Kang teaches that PCL (poly(e-caprolactone)) as a structural polymer (relevant to interface structure), cells labeled with a first fluorescent dye, and cells labeled with a second fluorescent dye, were concurrently deposited as a pattern to produce a single composite structure. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, published on April 12, 2012) in view of West et al. (US 2012/0058174 A1, published on March 8, 2012) as applied to claim 45 above, and further in view of Pataky et al. (“Microdrop Printing of Hydrogel Bioinks into 3D Tissue-Like Geometries”, Advanced Materials, 2012, Vol. 24, pp.391-396). 
The teachings of Kang and West are discussed above. 
Regarding claim 31, Kang teaches that the support polymer or the structure polymer used to create the scaffold can be any suitable material, including biodegradable or bioerodible materials, and materials that are stable or inert in vivo (description p.5, paragraph 0074). Kang further teaches that examples of such materials include poly(acrylic acid) (PAA), poly (ethylene glycol) (PEG), polylactic acid (PLA) and co-polymers formed from at least two members of the group (description p.5, paragraph 0074). 
West teaches submerging the sugar-based filament network in an aqueous solution of extracellular matrix proteins (2.5 – 20mg/mL Fibrin), optionally containing living cells which survive the gelation/solidification process (description p.6, paragraph 0067). 
Neither Kang nor West teach that the extracellular matrix composition further comprises a microgel.
However, Pataky teaches microdrop printing of hydrogel bioinks into 3D tissue-like geometries (title). Pataky teaches that suitable bioink with an adapted 3D printing strategy can be used to print viable cells and branched microvasculature suitable for physiologically relevant flow (p.391, 1st column – 1st paragraph). Pataky teaches that one condition for successful 3D printing is that droplets on a surface must be sufficiently gelled so as not to coalesce with new droplets printed adjacent to or upon them (p.391 2nd column – 1st paragraph). Pataky teaches the creation of gelled alginate microdroplets that form discrete gelled droplets (p.392, Figure 1). Pataky further teaches that microvasculature with bifurcations can be 3D printed using this method (p.393, Figure 2). Pataky teaches that a key requirement for creating bulk tissue precursors is the ability to produce branched microvasculature (p.391, 1st column – 2nd paragraph). Pataky further teaches that drop-on-demand inkjet printing would make it possible to deposit successive layers of soft biomaterials with tissue-like geometries as well as biochemical, biophysical, and cellular heterogeneities (p.391, 1st column – 2nd paragraph). Pataky teaches that this strategy can be applied to other hydrogel systems and thus open up new avenues for generating tissue models (p.391, 1st column – 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 3D hydrogel microdrop printing technique taught by Pataky to create an extracellular matrix surrounding the tissue construct as taught by West and Kang. Each of Kang, West and Pataky teach 3D printing of engineered tissue constructs. One of ordinary skill would have found it beneficial to print microgel extracellular matrix structures as taught by Pataky and West around the vascular channels taught by Kang to obtain a tissue engineering construct that would result in creating bulk tissue precursor structures for generating better tissue models. 

Claim 46  is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, published on April 12, 2012) in view of West et al. (US 2012/0058174 A1, published on March 8, 2012) as applied to claim 45 above, and further in view of Niklason et al. (“Functional Arteries Grown in vitro”, Science, April 16, 1999, Vol. 284, Issue 5413, pp. 489-493). 
The teachings of Kang and West are discussed above. 
Regarding claim 46, Kang and West do not describe wherein the vascular channels further comprise a smooth muscle cell layer on the endothelial layer. 
However, Niklason teaches a tissue engineering approach to produce arbitrary lengths of vascular graft material from smooth muscle and endothelial cells that were derived from a biopsy of vascular tissue (abstract). Niklason teaches that ideal biological grafts should possess a confluent endothelium and differentiated, quiescent, smooth muscle cells (SMCs) as well as sufficient mechanical integrity and elastic moduli to allow suture retention and tolerance of systemic arterial pressures (p.490, top of first column). Niklason further teaches that the mechanical properties of native arteries rely on contractile SMCs, collagen, and elastin (p.490, bottom of third column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of coating a smooth muscle cell layer on the endothelial layer as taught by Niklason with the 3D tissue construct taught by Kang to arrive at the claimed invention. One of ordinary skill would have been motivated to add a layer smooth muscle cells on top of the endothelial cell layer because Niklason teaches that a graft having smooth muscle cells and endothelial cells more closely models the structure of natural arteries. One would have considered it beneficial to create a vascular channel that mimicked the spatial distribution of cell layers found in natural tissues. 

Claims 48-49, 57-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, published on April 12, 2012) in view of West et al. (US 2012/0058174 A1, published on March 8, 2012) as applied to claims 26, 32, 44-45 and 50 above, and further in view of Vrana et al. (“Engineering Functional Epithelium for Regenerative Medicine and In Vitro Organ Models: A Review”, Tissue Engineering Part B, Reviews. 2013 December, Vol. 19, No. 6, pp. 529-543. Published online August 6, 2013).  
Regarding claims 48 and 57, Kang and West do not teach wherein the one or more functional channels comprise an epithelial layer thereon. 
However, Vrana teaches that an intact epithelium plays an indispensable role in the functionality of several organs such as the trachea, esophagus, and cornea (abstract). Vrana teaches that the integrity of the epithelial barrier and its degree of differentiation would define the level of success in tissue engineering of other organs such as the bladder and the skin (abstract). Vrana teaches that recent successful clinical trials in tissue engineering of the trachea have highlighted the importance of a functional epithelium for long-term success and survival of tissue replacements (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of an epithelial layer in a tissue engineering construct as taught by Vrana with the 3D tissue construct taught by Kang surrounded by an extracellular matrix composition as taught by West to arrive at a 3D printed tissue engineering construct wherein the one or more channels comprise an epithelial layer thereon. One of ordinary skill would have been motivated to coat the channel with an epithelial layer, because Vrana teaches that having a functional epithelium is important for long-term success and survival of tissue replacements. 
Regarding claim 60, this claim is being interpreted to require that the one or more predetermined cell types comprises viable epithelial cells. 
Vrana teaches an embodiment of tissue engineering constructs with functional epithelium (abstract), as discussed above. The rationale for combining the teachings of Vrana with Kang and West are discussed above. 
Regarding claims 49 and 58, Kang and West do not teach wherein the one or more functional channels further comprise a stromal layer on the epithelial layer. 
	 Vrana teaches that miscommunication between the stromal layer and the epithelial layer has been observed in many diseases such as fibrosis and cancer (p.533, 2nd column – last paragraph). Vrana further teaches that this phenomenon is also observed by in vitro coculturing of bronchial epithelial cells with normal and cancerous fibroblasts (p.533, 2nd column – last paragraph). Vrana teaches that when normal fibroblasts are present, the differentiation of epithelium is facilitated, whereas the presence of cancer cells causes the epithelium to migrate into the collagen gel used as the substrate and to form nodules and cysts (p.533, 2nd column – last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of seeding a stromal layer on the epithelial layer as taught by Vrana with the 3D tissue construct taught by Kang and West to arrive at the claimed invention. One of ordinary skill would have been motivated to layer a stromal layer on top of the epithelial layer because Vrana teaches that miscommunication between the two layers causes many disease states, and co-culturing two normal cell types results in the development of normal tissue differentiation. One would find it beneficial to create tissue constructs that mimic the structure of natural tissue to develop more accurate tissue engineered constructs as taught by West. 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238 A1, published on April 12, 2012) in view of West et al. (US 2012/0058174 A1, published on March 8, 2012) and Vrana et al. (“Engineering Functional Epithelium for Regenerative Medicine and In Vitro Organ Models: A Review”, Tissue Engineering Part B, Reviews. 2013 December, Vol. 19, No. 6, pp. 529-543. Published online August 6, 2013), as applied to claim 57 above, and further in view of Humes et al. (“Replacement of renal function in uremic animals with a tissue-engineered kidney”, Nature Biotechnology, May 1999, Vol. 17, pp. 451-455). 
Regarding claim 62, Kang and West do not teach that the tissue construct is an epithelial tissue construct of a nephron. 
However, Humes teaches the replacement of renal function in uremic animals with a tissue-engineered kidney (title). Humes teaches that combining a synthetic hemofiltration device with a renal tubule cell therapy device containing porcine renal tubule cells in an extracorporeal perfusion circuit successfully replaces filtration, transport, metabolic and endocrinologic functions of the kidney in acutely uremic dogs (abstract). Humes teaches a bioartificial tubule constructed utilizing renal tubule progenitor cells cultured on semipermeable hollow fiber membranes upon which extracellular matrix has been layered to enhance the attachment and growth of the epithelial cells (relevant to epithelial tissue construct is a nephron) (p.454, 1st column – Discussion, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an epithelial tissue construct of a nephron as taught by Humes as the 3D tissue engineering construct taught by Kang and West. Each of Kang, West, and Humes teach methods of tissue engineering constructs to mimic natural tissue functions. One of ordinary skill would reasonably expect that combining the known elements of a tissue-engineered nephron structure with known methods of 3D printed tissue constructs would predictably result in a 3D printed nephron epithelial tissue construct that could perform some functions of a natural kidney. 
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636